o//vr
                                          ELECTRONIC RECORD


COA#        10-13-00313-CR                                       OFFENSE:     Aggravated Sexual Assault

STYLE:      Howard Harris, Jr. v. The State of Texas             COUNTY:      Brazos


TRIAL COURT:               85th District Court                                                    MOTION
TRIAL COURT #:             12-02272-CRF-85                         FOR REHEARING IS:
TRIAL COURTJUDGE:          Hon. J. D. Langley                      DATE:
DISPOSITION:          AFFIRMED                                    JUDGE:




DATE:         December• 11, 2014

JUSTICE:      Davis                      PC            S   YES

PUBLISH: ~~                             DNP: ' YES


CLK RECORD:         9/20/2013                              SUPPCLKRECORD:
RPT RECORD:         3/25/2014                              SUPP RPT RECORD:
STATE BR:           8/4/2014                               SUPP BR:
APPBR:              6/24/2014                              PROSE BR:




                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                   CCA#               Q//-/T
         PRO SE                    Petition                           Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                   DATE:

                                                                      JUDGE: _

DATE:      &jl^IZtPtS"                                                SIGNED:.                     PC:.
JUDGE: f^ fa*^-.                                                      PUBLISH:                    DNP:




  fnO S& MOTION FOR REHEARING IN                                      MOTION FOR STAY OF MANDATE IS:

cca is: ge-yiitt/ ON                                                                         ON
JUDGE: PC-           orW $ loitr                                      JUDGE:
                                                                             FIT F COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




6/3/2015
Harris, Howard, Jr.
                               |g! ^ 4 M
                          Tr. C%*No.^02272^61^-85
                                                               C0AN°-1°-!i(S^
                                                                     PD-0011 -15
Pursuant to Rule 69.4(a) T.R.A.P^th&reeofdiis^returned to the court of appeals.
                                     -^z^                                 Abe, Acosta c,erk

                             10TH COURT OF APPEALS CLERK
                             MCLENNAN COUNTY COURTHOUSE
                             501 WASHINGTON AVE., RM 415
                             WACO, TX 76701
                             * DELIVERED VIA E-MAIL *